Per Curiam.

Judgment by confession, taken by the appellees against the appellants, upon promissory notes.
The objections are: First, That the judgment is for too large an amount; and, Second, That the judgment should have been several, and not joint.
There may have been a slight error in the computation, but perhaps not of sufficient magnitude to authorize a reversal, even had an application been made in the Court below to correct the error, which was not done.
The joint judgment was right, as the notes were the joint notes of the appellants.
The judgment is affirmed, with 5 per cent, damages and costs.